Whether the judgment of the circuit court was erroneous is in this case to be determined from, and is dependent upon, , the interpretation and effect proper to be given to the contract of insurance o>n which this suit was brought. The facts of this ease are not in dispute, and if as contended by the defendant in error, the contract in suit is, because of the language therein employed, equally comprehensive with and in legal effect the equivalent of an open cargo policy containing the phrase, “for themselves or whom it may *477concern/’ whereby the Walsh-IJpstill Co. was authorized to cover and insure either cargoes owned by it or cargoes shipped and insured by it as agent for the consignee but in which it had neither ownership nor interest, then the judgment of the circuit court was right. But if on the other hand', the terms and provisions of said policy when rightly construed and interpreted are such as to limit its application to cargoes of coal belonging to the Walah-Upst'ill Co., or to cargoes shipped by said company in which it had and held some pecuniary interest as owner or agent, then and in that event, the judgment of the circuit court was erroneous. The single question presented here for determination is: Was this cargo of coal shipped by the Walsh-IJpstill Oo. to the R. P. Elmore Co. of Milwaukee, Wisconsin, covered by the policy of insurance on which this suit is brought? The answer must he found in the proper interpretation of the contract or policy itself.
It is conceded in this case that the Walsh-IJpstill Coal Co., at the time it applied for insurance on this cargo of coal, was neither the owner of said cargo, nor had it ’any interest in the same as agent or otherwise. But it is claimed by defendant in error that although it had no ownership' in the coal at the time of procuring the insurance, that it was the agent of the Elmore Co. in securing the insurance and shipping of coal "and that by the terms of its contract under which the policy was issued!, such policy covered as well, coal shipped by it as agent as that shipped by it 'as owner and •that the words of the contract “covering all shipments of the following description of articles, viz., sundry coal cargoes belonging to them and as agents, at risk/ etc., is in effect 'a contract and agreement to insure such cargoes of coal as should be shipped by it as owner, and also sneh as should be shipped by it as 'agent, although when shipped as agent it might be without interest in the cargo shipped. If this provision in said contract is the equivalent of, and carries with it the s'ame legal interpretation as the phrase “for themselves or whom it may concern/ then under this policy the Walsh-IJpstill Co. was, 'as claimed by defendant in error, authorized to cover not only such cargoes as were owned by it, hut all cargoes shipped and insured by it as agent, by whomsoever owned. Such, we think, was not the intention of the parties to this contract, nor is such the effect and meaming proper to be given to the terms and provisions of the contract itself when rightly 'construed and interpreted. That it was not the purpose of the Walsh-*478TJpstill Co. to procure a general authority to solicit' and take risks or to coyer by insurance all cargoes of coal that might be shipped by -it whether interested therein or not, would seem to be evidenced by the language of its application to said- insurance company for insurance. This application, the so-called “contract proposition,” recites that: “Insurance is wanted by the Walsh-TJpstill Coal Co. covering all shipments of the following description of articles, viz., sundry coal cargoes 'belonging to them and 'as agents, at risk,” etc. And the policy issued on this application by the insurance company contained the recital that it was issued “on account of the Walsh-TJpstill Coal Co. as per contract dated April 1, 1897,” etc. By this application insurance was requested, by the Walsh-TJpstill Co. only upon “cargoes -belonging to them and 'as a-gents, at risk,” 'and the policy issued covered only such cargoes. Insurance was coot asked by the Walsh-TJpstill Co., “for whom it might concern,” n-or was it asked for or on behalf of the R. P. Elmore Co., who were the -owners of this cargo -and who alone were at risk in case of loss, but it was asked and obtained for and on account of the Walsh-TJpstill Co., on cargoes belonging to them and as agents, at risk. The parties to this -contract of -insurance are chargeable with knowledge of the law governing this character of insurance and it is, we think, under the facts -of this case, fair to assume they were not without knowledge that' in marine -insurance it is a matter of common usage to- iss-ue policies “for whom it may concern” upon application made for that purpose. If it had been the purpose of the Wal&h-TJpsti-ll Co-, to obtain such a policy or to procure authority to act' as 'agent for the Marine Insurance Co. in soliciting and taking risks, and if it had been -the purpose of the insurance company to constitute- said Walsh-TJpstill Co-, its 'agent for that purpose, -we may reasonably assume that the application and policy would have taken some such form. But the Walsh-TJpstill Co. did no-t apply for s-uch a policy nor did the insurance company issue such ami one, unless the words, “belonging to- them and as agents,” in this policy carry the same legal interpretation -as the phrase “for whom it' may concern.” T-h-e contract of marine insurance in its essential nature and in all its incidents is purely a contract of indemnity, -hence ordinarily an insurable interest o-f 'appreciable value on the -part of the assured in the subject of insurance is of •the very essence of the right to- recover upon such contract'; -if there is no interest there can be no loss, and if there is no risk of loss *479on the part of the assured there can be no valid contract of indemnity. This policy of insurance is not subject to the same construction and interpretation that might be given it, if the provision in question were made to read “for whom it may concern,” or if the policy were made to run to “A. B., as ’agent,” or “to C. & L. for the owners,” as was the form of policy in some of the cases cited by counsel for defendant in error; for in such case the policy itself would, on its face, clearly indicate and show that the person intended to be insured thereby was 'a person other than the person making the application and to whom and in whose name the policy issued. But the contract we are considering was not of that character, but Was by its terms a personal contract between the Walsh-Upstill 'Co., 'and the insurance company whereby the Walsh-Upstill Co. sought and obtained insurance for itself and on its own account, 'and mot generally “for whom it may concern.” That the words “at risk” in this contract are there for some purpose and have some meaning must be presumed, and in the construction of said contract these words may not' be omitted or disregarded nor may other words which change or enlarge the meaning of said contract, or change the intemdtment of the parties thereto, be substituted in their stead. Looking to their place and position in this contract, and taken in connection with the other language and provisions thereof, we think these words “at risk” must' be held to qualify, and were so intended, the words which immediately precede them and in connection with which they are used, viz., the words ^and as agents,” and so construed they are a limitation on the authority of the Walsh-Upstill Co., and restrict the application of this policy of insurance to such cargoes as belong to said Walsh-Upstill Co-, as owner, or such as it has some interest and risk in as agent; and such we think was the intention of the parties to this contract. The Walsh-Upstill Co. was a coal company doing business in Cleveland, Ohio, and engaged in the business of selling and shipping coal. The coal sold by if was sometimes delivered “free on board” vessels at Cleveland or other port of shipment and sometimes delivery was to be made at the port of destination, so that it might very well be in certain cases that the Walsh-Upstill Co. as consignor might have an insurable interest in a cargo of coal, the title to which had by delivery to the carrier passed to the consignee. And to the extent of such *480interest it might have insurance under this contract and policy.
The case of Insurance Co. v. Wilson, 6 Ohio St., 553, cited and relied upon by defendant in error, is clearly distinguishable from this case. In that case Wilson & Co. were insurance brokers, and were acting for the Protection Insurance Co. The syllabus in that case is as follows:
“Insurance brokers, holding an open policy of insurance for themselves and whom if may concern, may, in case of damage to property covered 'by their policy, maintain, in their names, an 'action for' the use of the owners, although the latter are not named in the policy, if it sufficiently appear that the insurance was procured for their benefit.”
Bowen, J., 'announcing the opinion in that case, speaking of the authority of Wilson & Co., and the character of their policy, said:
“They had been agents intrusted with the business of taking risks upon property against the perils of transportation, of fire and of thieves. For the purpose of executing this 'agency they received from the insurance company an open policy ‘to themselves or whom it might concern/ etc. So that in this case the policy itself was one ‘for whom it might concern’ and clearly showed .that Wilson & Co., in whose name it issued, were not required to have any beneficial interest in property that might be covered by it.”
While the policy issued ho the Wakh-TTpstill Co*, covered only-property belonging to- it; or in which 'as agent it had some risk. We are of opinion that under the admitted facts of this case, the cargo of coal lost was not covered by the policy of insurance on which this suit was -brought, and therefore that no recovery can be had on said policy because of the loss of said cargo.

Judgment of the circuit court reversed and judgment for plaintiff i/m error.